Citation Nr: 0112765	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for tinea pedis of the 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American GI Forum, National 
Veterans Outreach Program


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which assigned a 10 percent evaluation 
for the veteran's service-connected tinea pedis of the left 
foot.  The effective date of the award was in November 1999, 
the date of the receipt of the claim.  


REMAND

A preliminary review of the veteran's claims file indicates 
that additional evidentiary development is required for this 
claim.

During a March 2001 hearing before the Board, chaired by the 
undersigned Board member sitting at the RO, the veteran 
testified that he had problems with his employment at a 
correctional facility due to his service-connected left foot 
tinea pedis.  He said that he was on his feet all day and due 
to severe constant itching he often had to remove his boots.  
He also testified that after a day of work he had severe 
itching when he returned home and removed his boots, that 
sometimes kept him awake at night.  The veteran's 
representative stated that he had documentation that in the 
prior six months the veteran had missed 16 days of work due 
to his foot, for which he had to use annual leave.  The 
veteran explained that he needed the days off due to his left 
foot itching and associated swelling.  He said that as a 
supervisor it did not look good for him to use a lot of sick 
leave.

At the hearing, the veteran submitted numerous statements by 
witnesses regarding their observations of a rash on the 
veteran's left foot and leg, and its effects on his 
functioning.  A waiver of the right to adjudication by the RO 
pursuant to 38 C.F.R. § 20.1304(c) (2000) was submitted with 
this evidence.  The veteran's wife, co-workers, father and an 
assistant warden each wrote that they had observed the 
veteran miss work or suffer employment difficulties due to 
his left foot tinea pedis.  In his own statement, the veteran 
said that from August 2000 through January 2001 he had missed 
approximately 20 days of work for various conditions, 
including his service-connected tinea pedis.  He said that 
because he was a supervisor, he used annual leave for some of 
these absences.  He said that he was enclosing the number of 
days.  

Despite the foregoing evidence, the veteran has not submitted 
any private employment records showing absence from work, 
whether attributed to annual leave or sick leave.  The Board 
finds that the veteran's employment records are necessary for 
a proper adjudication of his claim for an increased 
evaluation under both the VA rating schedule and pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board 
notes that it may address entitlement to an extra-schedule 
evaluation in the first instance whenever the record before 
it contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96.  

At the hearing, the veteran also submitted recent VA 
outpatient treatment reports.  A waiver of the right to 
adjudication by the RO pursuant to 38 C.F.R. § 20.1304(c) was 
submitted with this evidence.  A February 2001 treatment note 
provides a diagnosis of dermatitis as well as tinea pedis.  
During the March 2001 hearing, the veteran testified that his 
skin rash had spread all over his body.  In this regard, the 
Board observes that an April 1996 rating decision denied 
service connection for tinea pedis of the right foot and 
eczema and dyshidrosis of the feet, as well as for tinea 
cruris of the groin and inner thighs.  Therefore, the Board 
considers the veteran's March 2001 testimony as an inferred 
attempt to reopen the claim for service connection for tinea 
pedis of the right foot and eczema and dyshidrosis of the 
feet, as well as for tinea cruris of the groin and inner 
thighs.  Although these issues have not been developed for 
appellate review, they may have an impact on the currently 
developed issue on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As such, they are referred to the RO below for 
proper development.  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is also required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of employment for all recent employers.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any personnel records indicated, 
including those showing time missed from 
work for health or annual leave purposes. 

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should take all appropriate 
action to address the veteran's claim to 
reopen entitlement to service connection 
for skin disease, other than tinea pedis 
of the left foot.  Thereafter, in light of 
the evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation for 
tinea pedis of the left foot, to include 
entitlement to an extra-schedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  The RO should also 
address the veteran's contention regarding 
any associated scarring.  Hearing 
transcript, 4.  Esteban v. Brown, 6 Vet. 
App. 259 (1995).

4.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.	


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



